 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     KELVIN CANNON,                                  Case No. 1:18-cv-00666-LJO-JDP

12                      Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                       MOTION TO WITHDRAW FIRST
13          v.
                                                       AMENDED COMPLAINT
14     KONG, et al.,
                                                       ECF No. 12
15                      Defendants.

16

17          Plaintiff Kelvin Cannon is a state prisoner proceeding without counsel in this civil rights
18   action brought under 42 U.S.C. § 1983. On April 15, 2019, the court screened plaintiff’s first
19   amended complaint and found that he failed to state a claim against any defendant. ECF No. 11.
20   The court gave plaintiff two options: First, plaintiff could withdraw his first amended complaint
21   and proceed on his original complaint, which the court found stated cognizable claims. Id.
22   Second, plaintiff could file a second amended complaint with the requisite detail for this action to
23   proceed. Id.
24          On April 22, 2019, plaintiff moved to withdraw his first amended complaint. ECF No. 12.
25   The court hereby grants his motion. Plaintiff’s first amended complaint, ECF No. 10, is
26   considered withdrawn, and the action will proceed on plaintiff’s original complaint, filed May 16,
27   2019, ECF No. 1. The findings and recommendations, issued on March 29, 2019, that plaintiff be
28   permitted to proceed on cognizable claims stated in his original complaint and that non-
                                                       1
 1   cognizable claims be dismissed with leave to amend will now be considered by the district judge

 2   assigned to this case. ECF No. 9.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:    April 29, 2019
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9   No. 203
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
